 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL J. MARTINEZ,                               No. 1:11-cv-00572-AWI-JDP (HC)
12                       Petitioner,
13           v.                                         ORDER REGARDING PETITION FOR
                                                        WRIT OF HABEAS CORPUS
14    MATTHEW CATE,
15                       Respondent.
16

17          Petitioner Daniel J. Martinez, a state prisoner represented by counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. On March 27, 2015, the Court denied the petition, adopting

19   findings and recommendations issued by a Magistrate Judge, but the Court also granted a certificate

20   of appealability for Petitioner’s third habeas claim that his waiver of Miranda rights was

21   involuntary, and Petitioner appealed.

22          The United States Court of Appeals for the Ninth Circuit reversed the denial of the habeas

23   petition. The Court of Appeals held that the only reasonable interpretation of what occurred

24   between Petitioner and a detective who interrogated him was that the detective continued to

25   interrogate Petitioner despite his clear, repeated invocation of right to counsel, that the California

26   Court of Appeal unreasonably applied Miranda, Innis, Edwards, and related cases, and that no

27   reasonable court could have concluded that the government overcame its burden to show a valid,

28   subsequent waiver by Petitioner. See ECF No. 48 at 16-17. The Court of Appeals also expressed
                                                        1
 1   “grave doubt” whether these constitutional error “had substantial and injurious effect or influence

 2   in determining the jury’s verdict.” See id. at 27 (quoting Davis v. Ayala, 135 S. Ct. 2187, 2197

 3   (2015), 31. The Court of Appeals also instructed, “Unless the State of California elects to retry

 4   Martinez within a reasonable period of time to be determined by the district court, the district court

 5   shall issue the writ granting Martinez’s habeas petition.” Id. at 31.

 6          The Court finds that a 60-day period is a reasonable time for the State of California to decide

 7   whether to retry Petitioner. In Harvest v. Castro, the Court of Appeals directed “the district court

 8   to order the state to release the petitioner unless the state either modifies the conviction to one for

 9   second degree murder or retries the petitioner.” 531 F.3d 737, 740 (9th Cir. 2008) (quoting Harvest

10   v. Castro, 121 F. App’x 216, 220 (9th Cir. 2005). The Court of Appeals later noted that the district

11   court followed the mandate by issuing a conditional writ that required the state to release the

12   petitioner “within sixty (60) days of the date of [its] Order unless within that period of time the

13   state initiates proceedings to either modify the conviction to one for second degree murder or to

14   retry Petitioner.” Id. This Court will follow Harvest and issue a conditional writ ordering release

15   of Petitioner unless the state initiates proceedings to retry Petitioner within sixty days. This Court

16   has the authority to modify a conditional release order, but “such modifications are governed by

17   the Habeas Rules and, by incorporation, the Rules of Civil Procedure, including Rule 60.” Id. at

18   745.

19                                                   Order

20          1. Petitioner’s application for writ of habeas corpus is granted.
21          2. Respondent must release Petitioner from custody within sixty days of the date of this

22              order unless within that period the State of California begins proceedings to retry

23              Petitioner.

24
     IT IS SO ORDERED.
25

26   Dated: October 12, 2018
                                                  SENIOR DISTRICT JUDGE
27

28
                                                        2
